Citation Nr: 1208801	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  06-22 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome with tibial stress reaction of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome with tibial stress reaction of the right knee for the period from April 1, 2004 to March 24, 2005, and the period beginning on June 1, 2005.

3.  Entitlement to an increased rating in excess of 20 percent for left knee internal derangement and instability associated with patellofemoral syndrome with tibial stress reaction of the left knee.

4.  Entitlement to an increased rating in excess of 20 percent for right knee internal derangement and instability associated with patellofemoral syndrome with tibial stress reaction of the right knee.

5.  Entitlement to a total disability evaluation due to individual unemployability due to service-connected disabilities (TDIU), to include on a temporary basis.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 through September 1993, as well as a prior period of unverified inactive service.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision in which the RO denied the Veteran's claims for increased ratings for the patellofemoral syndrome with tibial stress reaction of the left and right knee, respectively.  In August 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.

In April 2007, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is also of record.  

Most recently, in September 2010 the Board remanded the claims for an increased rating in excess of 10 percent for the patellofemoral syndrome with tibial stress reaction of the left and right knee and the claim for a temporary TDIU rating to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After completing the requested development, the AMC denied the claims (as reflected in a November 2011 supplemental SOC (SSOC)) and assigned separate 20 percent ratings for moderate left and right knee instability, effective November 18, 2010; and returned these matters to the Board for further consideration.  

Inasmuch as higher ratings are available for the knee disabilities and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as to higher ratings for patellofemoral syndrome with tibial stress reaction of the left and right knee as now encompassing the matters set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each matter on appeal have been accomplished.

2.  The Veteran's patellofemoral syndrome with tibial stress reaction of the left knee has been manifested by no more than painful motion, resulting in range of motion from normal (0 degrees) on extension to 120 degrees on flexion.

3.  For the period from April 1, 2004 to March 24, 2005, and the period beginning on June 1, 2005, the Veteran's patellofemoral syndrome with tibial stress reaction of the right knee has been manifested by no more than painful motion, resulting in range of motion from normal (0 degrees) on extension to 110 degrees on flexion.

4.  The Veteran has been granted service connection for patellofemoral syndrome with tibial stress reaction of the left knee (rated as 10 percent disabling), patellofemoral syndrome with tibial stress reaction of the right knee (rated as 10 percent disabling), internal derangement and instability of the left knee associated with patellofemoral syndrome with tibial stress reaction of the left knee (rated as 20 percent disabling), and internal derangement and instability of the right knee associated with patellofemoral syndrome with tibial stress reaction of the right knee (rated as 20 percent disabling); the combined rating for all service-connected disabilities is 50 percent.

5.  Beginning on November 18, 2010, the Veteran's left knee disability has been manifested by no more than moderate instability, first documented in a November 2010 VA examination report.

6.  Beginning on November 18, 2010, the Veteran's right knee disability has been manifested by no more than moderate instability, first documented in a November 2010 VA examination report.

7.  At no point pertinent to the claim have the Veteran's service-connected disabilities met the percentage requirements for award of a schedular TDIU, and these disabilities have not been shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for patellofemoral syndrome with tibial stress reaction of the left knee are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5260 (2011).

2.  The criteria for a rating higher than 10 percent for patellofemoral syndrome with tibial stress reaction of the right knee for the period from April 1, 2004 to March 24, 2005, and the period beginning on June 1, 2005 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, DC 5260 (2011).

3.  The criteria for a separate rating higher than 20 percent for left knee internal derangement and instability associated with patellofemoral syndrome with tibial stress reaction of the left knee are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, DC 5257(2011).

4.  The criteria for a separate rating higher than 20 percent for right knee internal derangement and instability associated with patellofemoral syndrome with tibial stress reaction of the right knee are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, DC 5257(2011).

5.  The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, February and March 2005 pre-rating letters provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for higher ratings.  The notice also informed the Veteran of the types of evidence that would be considered and of the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The June 2005 RO rating decision reflects the RO's initial adjudication of the claims after issuance of the February and March 2005 letters.  

A post-rating letter dated in May 2009, provided notice to the appellant regarding what information and evidence is needed to substantiate the claim for higher ratings, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA and set for applicable criteria for higher ratings for the knee disabilities.  After issuance of the May 2009 letter and opportunity for the Veteran to respond, the November 2011 SSOC reflects readjudication of the claims. Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters remaining on appeal.  Pertinent medical evidence associated with the claims file consists of private and VA outpatient treatment records, the Veteran's Social Security Administration (SSA) records and the report of VA examination conducted in November 2010.  The Board finds that the examination was adequate to allow proper adjudication of the issues on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinion based on consideration of the full history of the disabilities.  Also of record and considered in connection with the appeal are the transcript of the Veteran's hearing before the undersigned and various written statements provided by the Veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters remaining on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria - Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A 10 percent rating has been assigned for the Veteran's patellofemoral syndrome with tibial stress reaction of the left and right knee, respectively, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of flexion.

The normal range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees. A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The VA General Counsel has also held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  As noted above, separate, 20 percent ratings have been assigned for internal derangement instability of the left and right knees, respectively, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  Id.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).


III.  Factual Background and Analysis

An April 2004 VA treatment record documents the follow-up treatment the Veteran received for his right knee disability.  The Veteran complained of moderate right knee pain.  On examination, there was no significant change in appearance or obvious increase in muscle atrophy of the right knee.  The Veteran's active range of motion had increased since the last examination (specific range of motion findings were not reported).  There was decreased tenderness to palpation over the right knee; there was no flaccidity, cog wheel rigidity, spasticity, or abnormal motion.

February 2005 X-rays of the knees showed no evidence of acute fractures, dislocation, or bone destruction.  Also, there were no significant osteoarthritic changes on either side.

The report of the March 2005 VA examination reflects the Veteran's complaints of pain, weakness, giving way, stiffness, swelling and some increased heat and redness with prolonged standing or walking in the right knee.  He treats his right knee pain with Ibuprofen and Tylenol.  He was unable to hold a job that required any prolonged standing or walking.  He had a flare-up at least once a month when he stood or walked too much and had to rest for 1-2 days because of the pain and swelling in his right knee and occasionally his left.  He was unable to use a brace on his right knee because of varicosities in the right lower extremity.  Right knee arthroscopy performed in January 2004 revealed multiple synovial lesions (treated with synovectomy).  When "arthritis" in his right knee flared, he had accompanying fever and heat.  He could only walk approximately 50 yards without having to stop because of pain which required him to sit down and rest.  He was able to drive.  He had fallen several times due to the right knee giving way.

On examination, range of motion of the right knee was from 0 degrees on extension (with significant pain) to 120 degrees on flexion.  Crepitus was exhibited in range of motion testing.  The knee was stable.  Medial and lateral collateral ligaments with varus/valgus at neutral with 30 degrees of flexion reveal no motion.  Anterior and posterior cruciate ligaments at 30 degrees of flexion with foot stabilized showed no motion and 90 degrees of flexion with foot stabilized showed no motion.  Examination of the medial and lateral meniscus showed negative McMurray sign.  There was no fatigue, weakness or lack of endurance.  

Range of motion of the left knee was from 0 degrees on extension to 140 degrees on flexion.  There was mild crepitus and mild pain.  Stability of the medial and lateral collateral ligaments with varus/valgus at neutral with 30 degrees of flexion reveals no motion.  Anterior and posterior cruciate ligaments at 30 degrees of flexion with foot stabilized showed no motion and 90 degrees of flexion with foot stabilized showed no motion.  Examination of the medial and lateral meniscus showed negative McMurray sign.

The pertinent assessment was patellofemoral pain syndrome, severe, bilaterally, right greater than left and unemployability, secondary to knee conditions at this time.  The examiner commented that the patellofemoral pain syndrome in the Veteran was severe and progressive.  The examiner further stated that the range of motion and joint function bilaterally, right greater than left, was additionally limited by pain following repetitive use and weight-bearing.  The examiner further commented that pain, weakness and lack of endurance following repetitive use and with weight-bearing had the major functional impact.

A June 2005 VA orthopedic progress note reflected that the Veteran had full range of motion of the right knee with mild effusion.  A September 2005 VA treatment record reflected the Veteran's complaints of shooting pain in the knees.  The Veteran was encouraged to perform his daily strengthening exercises.  In a November 2005 VA treatment record, the Veteran complained of some sharp pains.  On examination, the Veteran demonstrated crepitus in the right knee.  The knee was stable to varus/valgus stresses.  An April 2007 VA treatment record reflected diagnoses of chondromalacia patella right knee - degenerative joint disease (DJD) right knee, progressively worsening.  A January 2008 VA treatment record reflected a history of chronic knee problems with no present complaints of pain.

The report of the November 2010 VA examination reflects the Veteran's complaints of bilateral knee pain, instability, giving way, stiffness, weakness, incoordination and decreased speed of joint motion.  The Veteran reported 1-2 episodes, per year, of locking in the right knee and several (but less than monthly) episodes of locking in the left knee.  He reported symptoms of inflammation such as warmth, redness, swelling and tenderness in the bilateral knees.  There were no reported episodes of dislocation or subluxation.  He reportedly had flare-ups of severe joint disease every 1-2 months in the knees bilateral.  Cold, wet weather and overuse were precipitating factors of the flare-ups of joint disease.  Rest and medication were alleviating factors.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran could only stand for 15-20 minutes and was only able to walk a quarter of a mile.  He intermittently, but frequently, used orthotic inserts and brace for his knee pains.

On examination of the left knee, the Veteran demonstrated crepitus, effusion, malalignment, redness, tenderness and weakness.  There was patellar and meniscus abnormality.  There was noted locking and effusion and McMurray's test was positive.  There was no dislocation.  There was objective evidence of pain on range of motion in the left knee with range of motion of the left knee from 0 degrees on extension to 120 degrees on flexion.  Although there was objective evidence of pain following repetitive motion, there was no additional limitation of range of motion following repetitive motion.

On examination of the right knee, the Veteran demonstrated crepitus, edema, effusion, heat, malalignment, redness, tenderness pain at rest, weakness, instability, and guarding of movement.  There was meniscus abnormality.  There was noted effusion.  There was no locking or dislocation.  There was objective evidence of pain on range of motion in the right knee with range of motion of the right knee from 0 degrees on extension to 110 degrees on flexion.  Although there was objective evidence of pain following repetitive motion, there was no additional limitation of range of motion following repetitive motion.

There was no ankylosis.  Other significant physical findings included bilateral medial and lateral instability and tenderness over the anterior tibial crest.  X-rays showed no significant bony abnormalities.  There was slight increased opacity in the suprapatellar region on the left; a possibility of left-sided knee effusion was not excluded.

The examiner noted that the Veteran had reported that his right knee had been the site of greatest disability and that the left knee disability had proceeded at a slower rate that the right knee disability.  The examiner noted that the Veteran reported that he experienced functional loss from weakness, fatigability, incoordination and pain on movement with repetitive movement of the left knee.  With regard to the right knee, the examiner noted that radiographic examination did not identify the presence of arthritis; however, physical examination supported the clinical presentation of arthritis.  The examiner concluded that the natural history of varus right knee, which the Veteran had, would ultimately result in development of medial joint arthritis.  The examiner noted that the Veteran had pain in his entire range of motion of the right knee.

Considering the pertinent facts in light of the applicable criteria, the Board finds that there is no basis for assignment of ratings higher than 10 percent for the patellofemoral syndrome with tibial stress reaction of the left and right knees.  The Veteran's range of motion of the left knee was from 0 degrees on extension to 120 degrees on flexion; range of motion of the right knee was from 0 degrees on extension to 110 degrees of flexion.  As here, when the limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for the joint affected by painful motion.  Based on this evidence of record, the Board finds that the Veteran demonstrates no more than minimal limitation of flexion in the left and right knee, noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5260, thus the currently assigned 10 percent rating is appropriate.  38 C.F.R. § 4.59.

The Board further finds that more than a 10 percent rating is not assignable under any other potentially applicable diagnostic code.  Specifically, with regard to Diagnostic Codes 5260 and 5261, the evidence shows that on examination, the Veteran has had essentially full extension (both knees), 120 degrees of flexion in the left knee and 110 degrees of flexion in the right knee.  Furthermore, while he has reported occasional flare-ups of pain, there is no lay or medical indication that his pain has been so disabling to even result in flexion limited to 45 degrees, or extension limited to 10 degrees-for which the minimum, 10 percent rating under Diagnostic Codes 5260 and 5261 is assigned, respectively.  It follows, then, that the criteria for an even higher rating under either diagnostic code is not met.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis for assignment of any higher rating under Diagnostic Code 5260 or 5261.

Additionally, as there is no evidence that the right knee disability involves any ankylosis, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the disability under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 is not warranted.  The disability is also not shown to involve any other factor(s) that warrant consideration of any other provision(s) of the rating schedule.  Additionally, as the Veteran is not shown to have instability of the left or right knee prior to November 2010, a separate rating for instability is not warranted under Diagnostic Code 5257.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  Further, the presence of arthritis at the joint was not shown on X-ray. 

For all the foregoing reasons, the Board finds that there is no basis for higher ratings and the claims for ratings in excess of 10 percent for patellofemoral syndrome with tibial stress reaction of the left and right knees must be denied.

Finally, the Veteran had not demonstrated symptoms of moderate instability until his November 2010 VA examination.  Based on all of this evidence, the Board finds that the Veteran's demonstrated moderate, medial/lateral instability is consistent with the currently assigned 20 percent ratings and separate ratings in excess of 20 percent for the left and right knee instability is not warranted. 

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the Veteran's April 2005 claim for increase, has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the left and right knee disabilities under consideration.  The schedular criteria contemplate his symptoms such as pain, limitation of motion and instability.  In addition, to be discussed in greater detail herein below, it does not appear that his symptoms "markedly" interfere with employment.  Accordingly, and because there is also no evidence that he has been hospitalized for his left and right knee disabilities at any pertinent time during the appeal period, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching all these foregoing conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings during the pertinent time periods, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
IV.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In this case, the Veteran has not met the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is in effect for patellofemoral syndrome with tibial stress reaction of the left knee (rated as 10 percent disabling), patellofemoral syndrome with tibial stress reaction of the right knee (rated as 10 percent disabling), internal derangement and instability of the left knee associated with patellofemoral syndrome with tibial stress reaction of the left knee (rated as 20 percent disabling, and internal derangement and instability of the right knee associated with patellofemoral syndrome with tibial stress reaction of the right knee (rated as 20 percent disabling); the combined rating for all service-connected disabilities is 50 percent.

However, as noted above, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Here, there is no credible evidence that the Veteran is or has been rendered unemployable due to service-connected disability/ies at any point pertinent to this appeal.  In reaching this conclusion, the Board has considered a February 2004 VA orthopedic clinic note, the examiner indicated that the Veteran was not capable of performing his usual job, manufacturing, where the Veteran was required to stand in one position 95 percent of the time of a 12 hour shift.  However, the examiner found that the Veteran was capable of working for 8 hours per workday with restrictions and it was anticipated that there would be an increase in the number of hours the Veteran could work.

In the report of March 2005 VA examination, it was documented that the Veteran was unable to hold a job that required any prolonged standing or walking.  The assessment was unemployability secondary to knee conditions at this time.

A January 2008 VA treatment record reflects that the Veteran had "left v.a. employment and is in business for himself."

In the report of November 2010 VA examination, it was documented that the Veteran was currently a full-time law school student and thus unemployed.  The examiner reported that the Veteran could be employed in a sedentary occupation.  To that end, the examiner explained that the Veteran was unable to perform industrial jobs that required weight bearing.  The examiner's ultimate conclusion was the Veteran was temporarily totally disabled from October 2003 to June 2005. 

In this case, the record is clear that the Veteran is unable to be employed in an industrial setting.  In the February 2004 VA treatment record, the examiner indicated that the Veteran was incapable of performing his usual manufacturing  job where he was required to stand in one position 95 percent of the time of a 12 hour shift.  In the report of March 2005 VA examination, it was documented that the Veteran was unable to hold a job that required any prolonged standing or walking.  In the report of November 2010 VA examination, the examiner explained that the Veteran was unable to perform industrial jobs that required weight bearing.

However, the record indicates that the Veteran is capable of employment in a sedentary occupation.  In the February 2004 VA treatment record, the examiner indicated that the Veteran was capable of working an 8 hour workday with restrictions.  The March 2005 report of VA examination implicitly suggests that the Veteran is capable of employment that does not require prolonged standing or walking.  In the report of November 2010 VA examination, the examiner reported that the Veteran could be employed in a sedentary occupation.

Thus, the Board affords little probative weight to the examiner's assessment in the March 2005 VA examination report, unemployability secondary to knee conditions at this time, and the examiner's ultimate conclusion in the November 2010 VA examination report, the Veteran was temporarily totally disabled from October 2003 to June 2005, as these conclusions are inconsistent with the examiner's own findings in the respective examinations and the record in whole.  In this case, the record is clear; the Veteran is incapable of employment in an industrial occupation which requires prolonged standing, walking or weight-bearing.  However, the record indicates that the Veteran is capable of employment in a sedentary occupation or employment that does not require prolonged standing, walking or weight-bearing.

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish the Veteran's entitlement to a TDIU, on the basis of lay assertions alone, the Board notes that, such assertions provide no basis for allowance of the claim.  The Board reemphasizes that medical or vocational matters, upon which this claim turns is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. at 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (persuasive) opinion on such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. at 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

As a final point, the Board acknowledges that the Veteran has been found totally disabled, for Social Security Administration (SSA) purposes for the period from October 13, 2003 to July 7, 2005.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is governed by different laws and regulations.  Thus, SSA's determination has little probative value in this matter, and is not sufficient, in this case, to overcome the persuasive medical evidence (or lack thereof) on the matter of whether the Veteran's entitlement to a temporary TDIU, on an extra-schedular basis, for VA purposes, is established.

In sum, competent, probative evidence simply does not support a finding that the Veteran's service-connected disabilities preclude him from obtaining or retaining substantially gainful employment.  As such, the criteria for invoking the procedures for assignment of a TDIU, on an extra-schedular basis, are not met, and the claim for a temporary TDIU must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

An increased rating in excess of 10 percent for patellofemoral syndrome with tibial stress reaction of the left knee is denied.

An increased rating in excess of 10 percent for patellofemoral syndrome with tibial stress reaction of the right knee for the period from April 1, 2004 to March 24, 2005, and the period beginning on June 1, 2005 is denied.

An increased rating in excess of 20 percent for left knee internal derangement and instability associated with patellofemoral syndrome with tibial stress reaction of the left knee is denied.

An increased rating in excess of 20 percent for right knee internal derangement and instability associated with patellofemoral syndrome with tibial stress reaction of the right knee is denied. 

A TDIU is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


